Pm Curiam :
These cases are important both as regards the principles and the amount involved. The main question, that of the jurisdiction, is settled by Odd Fellows Bank’s App., 123 Pa. 356, a case arising in the same estate as those above stated. In neither case was there any question of disputed title. In the case cited, the title was admitted in the estate of James Marshall by the demurrer; in these cases, the title was shown to be in the same estate : it appeared upon the face of the papers when they were unlawfully pledged for the firm debt of James Marshall & Co.; it was known at the time to both pledgor and pledgee, and is not disputed. This leaves remaining only the question of the statute of limitations, and this is so well discussed by the learned president of the Orphans’ Court that we cannot add anything to what he has so well said.
The decree is affirmed in each case, and the appeal dismissed at the costs of the appellant.